                    IN THE UNITED STATES DIS TRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION

                                    4 : 98 - CR - 13 - lH
                                    4 : 16 - CV - 197 - H

TERRANCE LAMONT MOORE ,

         Petitioner ,

              v.                                                  ORDER


UNITED STATES OF AMERICA ,

         Respondent .


         This matter is before the court on petitioner ' s motion for

reconsideration ,       [DE # 1 99] ,   filed with the clerk on February 19 ,

2019 ,    but deposited in the prison mai l box on February 10 ,                         2019 ,

asking this court to reconsider its order ,                       [DE #197] , dismissing

petitioner ' s     motion   to   vacate      pursuant        to   28   U.S . C .   §   2255   on

January 18 , 2019 .      Also before the court are the following motions

by petitioner: motion for extension of time to seek a certificate

of appealability and appeal ,             [DE #200 ],        and motion for leave to

supplement Rule 59(e) motion ,             [DE #201 ].        Petitioner ' s motion for

leave to supplement his Rule 59 (e)                 motion ,      [DE #201] ,      is hereby

GRANTED , and the contents have been considered herein .

         Finding no reason to alter its prior judgment , the motion fo r

reconsideration ,       [DE #199] , is DENIED .             As stated in this court ' s

order of January 18 , 2019 ,            finding petitioner ' s          §   2255 motion to
be without merit ,               no certificate of appealabili ty is warranted .

Therefore ,       petitioner ' s         motion for extension of time to seek a

certificate of appealability ,                    [DE #200] ,    is DENIED ,     and inasmuch

as petitioner seeks for an extension of time to file an appeal ,

[DE    #2 00] ,     this         request     is     MOOT .       See    Fed .    R.    App .   P.

4 (a) (4) (A) (iv)       ( " If a party files in the district court any of the

following motions under the Federal Rules of Civil Procedure--and

does so within the time allowed by those rules -- the time to file

an    appeal      runs     for     all     parties     from     the    entry    of    the   order

disposing of the last such remaining motion :                                    to alter or

amend the judgment under Rule 59 ." ) .
                         /J/1-
       This        ..3       day of April 2019 .




At Greenville , NC
                                         ~~~
                                         Senior United States District Judge

#35




                                                   2
